
	
		II
		Calendar No. 218
		111th CONGRESS
		1st Session
		S. 2727
		[Report No. 111–100]
		IN THE SENATE OF THE UNITED STATES
		
			November 4, 2009
			Mr. Lugar (for himself,
			 Mr. Kyl, Mr.
			 Corker, Mr. Kerry, and
			 Mr. Kaufman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			November 20, 2009
			Reported by Mr. Kerry,
			 without amendment
		
		A BILL
		To provide for continued application of arrangements
		  under the Protocol on Inspections and Continuous Monitoring Activities Relating
		  to the Treaty Between the United States of America and the Union of Soviet
		  Socialist Republics on the Reduction and Limitation of Strategic Offensive Arms
		  in the period following the Protocol's termination on December 5,
		  2009.
	
	
		1.Short
			 titleThis Act may be cited as
			 the START I Treaty Inspections and
			 Monitoring Protocol Continuation Act of 2009.
		2.Authority to
			 accord privileges and immunitiesFor the purpose of facilitating continued
			 application of the arrangements provided for in the Protocol on Inspections and
			 Continuous Monitoring Activities Relating to the Treaty Between the United
			 States of America and the Union of Soviet Socialist Republics on the Reduction
			 and Limitation of Strategic Offensive Arms, signed at Moscow July 31, 1991
			 (the Protocol), in the period following the Protocol’s
			 termination on December 5, 2009, the President is authorized to accord to
			 eligible officials of the Russian Federation the privileges and immunities
			 provided for in Article II, paragraph 7 of the Protocol, subject to the
			 provisions of this Act.
		3.Conditions of
			 privileges and immunities
			(a)EligibilityAn official of the Russian Federation shall
			 be eligible to be accorded privileges and immunities pursuant to section 2 only
			 if the official has been invited by the United States Government after December
			 5, 2009, to perform within the territory of the United States an inspection or
			 continuous monitoring activity consistent with the procedures established in
			 the Protocol.
			(b)Limitation on
			 scopeConsistent with Article
			 II, paragraph 7 of the Protocol, any privileges and immunities accorded to an
			 official of the Russian Federation pursuant to section 2 shall be in order to
			 allow such official to exercise the official’s functions effectively for the
			 purpose of performing an inspection or continuous monitoring activity
			 consistent with the procedures established in the Protocol and not for the
			 personal benefit of such official.
			(c)DurationConsistent
			 with Article II, paragraph 7 of the Protocol, any privileges and immunities
			 accorded pursuant to section 2 may be accorded for the entire time the official
			 of the Russian Federation is within the territory of the United States, and
			 thereafter with respect to acts previously performed in the exercise of the
			 official functions of such official.
			(d)ObligationsConsistent
			 with Article II, paragraph 7 of the Protocol, an official of the Russian
			 Federation accorded privileges and immunities under section 2 shall, for the
			 duration of such official's stay in the United States and without prejudice to
			 such privileges and immunities, be obligated—
				(1)to respect the
			 laws and regulations of the United States;
				(2)not to interfere
			 in the internal affairs of the United States; and
				(3)not to engage in
			 any professional or commercial activity for personal profit.
				4.Termination of
			 authorityThe authority
			 provided under section 2 shall terminate on June 5, 2010, or on the date of the
			 entry into force of an agreement between the United States and the Russian
			 Federation that supersedes the Protocol, whichever occurs earlier.
		
	
		November 20, 2009
		Reported without amendment
	
